NO. 07-07-0463-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

JULY 15, 2008

______________________________


DONALD RAY RECTOR, JR., 

                                                                                                 Appellant
v.

THE STATE OF TEXAS, 

                                                                                                 Appellee


_________________________________

FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

NO. 56,147-D; HON. DON EMERSON, PRESIDING

______________________________
                                                     
                                                     Memorandum Opinion

                                         ______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
          Donald Ray Rector, Jr., appeals his conviction after a jury trial for possession of a
controlled substance in a drug free zone, enhanced.  Appellant’s appointed counsel filed
a motion to withdraw, together with an Anders
 brief in which she certified that, after
diligently searching the record, she concluded that the appeal was without merit.  Along
with her brief, appellate counsel attached a copy of a letter sent to appellant informing him
of counsel’s belief that there was no reversible error and of appellant’s right to file a
response pro se.  Appellant filed a response on June 24, 2008.    
          In compliance with the principles enunciated in Anders, appellate counsel discussed
four potential areas for appeal.  They involve 1) the legal sufficiency of the evidence to
establish that appellant knowingly exercised actual control, management , or care over the
controlled substance, 2) the legal sufficiency of the evidence to establish that the offense
occurred in a drug free zone, 3) the enhancement of appellant’s punishment, and 4) the
loss of the signed jury charge.  However, appellate counsel has satisfactorily explained why
each issue lacks merit.  
          We have also conducted our own review of the record to assess the accuracy of
appellate counsel’s conclusions and to uncover any error pursuant to Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991), along with appellant’s response, and conclude that
no reversible error exists. 
          Accordingly, the motion to withdraw is granted and the judgment is affirmed.
 
                                                                           Brian Quinn 
                                                                          Chief Justice
 
Do not publish.